DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on June 30, 2022 and wherein the Applicant has amended claims 1, 8-10, 14-20 and cancelled claims 7-8. 
In virtue of this communication, claims 1-6, 8-20 are currently pending in this Office Action.
With respect to the objection of claims 19-20 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 7 in Remarks filed on June 30, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 19-20 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 7-13, 15-16 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including a further cancelation of claim 7, and argument, see the last two paragraphs of page 7 in Remarks filed on June 30, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 7-13, 15-16 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1, 14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folen et al (US 4078186 A, hereinafter Folen).
Claim 1: Folen teaches an acoustically driven ferromagnetic resonance ADFMR device (title, surface acoustic wave device in fig. 1, abstract, ln 2-6), comprising:
a piezoelectric element comprised of piezoelectric material (10 as piezoelectric crystal with high acoustic Q such as lithium niobite LiNbO3, quartz, or spinel, col 1, ln 67-68);
a pair of transducers (14, 15 in fig. 1), one of the transducers is an input transducer (14 as input means, col 1, ln 54-56) and one of the transducers is an output transducer (15 as output means, col 1, ln 54-56; interdigital input and output transducers, col 2, ln 41-46), the input transducer arranged to activate the piezoelectric element to generate an acoustic wave (applying an electric approach to a SAW device in part of fig. 1, and vary and phase shift of an SAW device, col 1, ln 30-37);
a radio frequency voltage source electrically connected to the input transducer (via the element 14 and driven by a signal 70MHz/210 MHz, col 2, ln 41-46, i.e., radio frequency; interdigital input transducer is applied with a voltage as an input is inherently);
a magnetostrictive element comprised of a magnetostrictive material (magnetostrictive film 12 in fig. 1, col 1, ln 57-60, col 2, ln 3-11) arranged between the pair of transducers (12 placed between 14, 15 in fig. 1) and to receive the acoustic wave (12 is on the path of surface acoustic waves SAW, col 1, ln 57-60), wherein the acoustic wave resonates at a ferromagnetic resonance of the magnetostrictive element (inherency for a magnetostrictive material at resonance frequency); and
a readout circuit (including other one of the pair of interdigital transducers in fig. 1) to detect an output voltage that indicates a change in the acoustic wave caused by the magnetostrictive element to determine a magnetic field (stress is present in deposited film structures, and at least a direction of acoustic wave propagation Hz is determined, col 2, ln 54-68, col 3, ln 1-7, and result is in figs. 2A/2B, and measured by the interdigital output transducer).
Claim 14 has been analyzed and rejected according to claim 1 above and Folen further teaches determining a magnetic field experienced at the magnetostrictive element based upon the change in the acoustic wave (magnetic field in the horizontal line and phase shift in degrees measured and shown in figs. 2A/2B, col 2, ln 47-49).
Claim 18: Folen teaches a bulk ferromagnetic acoustic resonance BAR device (title, surface acoustic wave device in fig. 1, abstract, ln 2-6), comprising:
a piezoelectric element comprised of piezoelectric material (10 as piezoelectric crystal with high acoustic Q such as lithium niobite LiNbO3, quartz, or spinel, col 1, ln 67-68);
a pair of electrodes arranged to activate the piezoelectric element to generate an acoustic wave (14 as interdigital input in fig. 1, and driving by oscillator which generates a sine wave signal at 70MHz or 210MHz, col 2, ln 41-46);
a radio frequency voltage source electrically connected to the input transducer (via the element 14 and driven by a signal 70MHz/210 MHz, col 2, ln 41-46, i.e., radio frequency; interdigital input transducer is applied with a voltage as an input is inherently);
a magnet comprised of a magnetostrictive material (12 in fig. 1, col 1, ln 57-63) arranged adjacent the electrodes to receive the acoustic wave (12 adjacent to the element 14 in fig. 1), wherein the acoustic wave resonates at a ferromagnetic resonance of the magnetostrictive element (the element 12 placed between the input and the output 14, 15 and on the propagating path of the SAW wave, col 2, ln 14-22; resonating at z direction Hz in figs. 2A/2B); and
a readout circuit (15 as output terminal in fig. 1) to detect a change in the acoustic wave by detecting one of an output voltage, a change in impedance or a reflection of the acoustic wave in the magnet to determine a magnetic field (including phase shift or delay vs. magnetic field strength characteristics in fig. 2A/2B; based on interdigital output).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans et al (US 20100164487 A1, hereinafter Eyckmans) and in view of reference Folen (above).
Claim 1: Eyckmans teaches an acoustically driven ferromagnetic resonance ADFMR device (title, FMR driven by acoustic surface wave, abstract, ln 1-21, figs. 1-4), comprising:
a piezoelectric element comprised of piezoelectric material (piezoelectric material comprised in a transport layer 104 in fig. 1, para 76);
a pair of transducers, one of the transducers is an input transducer (surface acoustic wave SAW generating means or IDTs 102s in fig. 1, para 75) arranged to activate the piezoelectric element to generate an acoustic wave (propagating strain wave into the magnetic element 106 and generating an effective magnetic field in the magnetic element 106 to absorb the SAWs, para 77; the transport layer 104 is also part of the SAW generating means 102, para 75);
a radio frequency voltage source electrically connected to the input transducer (an input signal applied to 102s in figs. 1-4, para 27; the working at frequencies higher than 1GHz, para 9-10, i.e., radio frequency of the input signal inherently);
a magnetostrictive element comprised of a magnetostrictive material (ferromagnetic element or magnetostrictive 106 in fig. 1, para 18) arranged to receive the acoustic wave (absorbing surface acoustic wave SAW energy by the 106, para 77), wherein the acoustic wave resonates at a ferromagnetic resonance of the magnetostrictive element (106 having a ferromagnetic resonance frequency ʋFMR that is essentially equal to a frequency of the SAW, para 17-18); and 
a readout circuit for outputting a signal that indicates a change in the acoustic wave caused by the magnetostrictive element to determine a magnetic field (magnetization state used as output of the device, para 18; by a SAW detection means positioned opposed to the SAW generating means relative to the ferromagnetic element, para 23; for dynamically measuring the variation influenced by the ferromagnetic element and deriving variation of a characteristic of the ferromagnetic element, para 23-25).
However, Eyckmans does not explicitly teach one of the transducers is an output transducer and the magnetostrictive material is arranged between the pair of transducers and the readout circuit is at the output transducer to detect an output voltage that indicates the change in the acoustic wave caused by the magnetostrictive element to determine the magnetic field.
Folen teaches an analogous field of endeavor by disclosing an acoustically driven ferromagnetic resonance ADFMR device (title, surface acoustic wave device in fig. 1, abstract, ln 2-6), comprising:
a piezoelectric element comprised of piezoelectric material (10 as piezoelectric crystal with high acoustic Q such as lithium niobite LiNbO3, quartz, or spinel, col 1, ln 67-68);
a pair of transducers (14, 15 in fig. 1), one of the transducers is an input transducer (14 as input means, col 1, ln 54-56) and one of the transducers is an output transducer (15 as output means, col 1, ln 54-56), the input transducer arranged to activate the piezoelectric element to generate an acoustic wave (applying an electric approach to a SAW device in part of fig. 1, and vary and phase shift of an SAW device, col 1, ln 30-37);
a radio frequency voltage source electrically connected to the input transducer (via the element 14 and driven by a signal 70MHz/210 MHz, col 2, ln 41-46, i.e., radio frequency);
a magnetostrictive element comprised of a magnetostrictive material (magnetostrictive film 12 in fig. 1, col 1, ln 57-60, col 2, ln 3-11) arranged between the pair of transducers (12 placed between 14, 15 in fig. 1) and to receive the acoustic wave (12 is on the path of surface acoustic waves SAW, col 1, ln 57-60), wherein the acoustic wave resonates at a ferromagnetic resonance of the magnetostrictive element (inherency for a magnetostrictive material at resonance frequency); and
a readout circuit (including other one of the pair of transducer in fig. 1) to detect an output voltage that indicates a change in the acoustic wave caused by the magnetostrictive element to determine a magnetic field (stress is present in deposited film structures, and at least a direction of acoustic wave propagation Hz is determined, col 2, ln 54-68, col 3, ln 1-7, and result is in figs. 2A/2B) for benefits of improving the performance of SAW device by driving electrically for fast and continuous response is achieved in a simple manner (col 1, ln 30-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein one of the transducers is the output transducer and the magnetostrictive material is arranged between the pair of transducers and the readout circuit is at the output transducer to detect the output voltage that indicates the change in the acoustic wave caused by the magnetostrictive element to determine the magnetic field, as taught by Folen, for the benefits discussed above.
Claim 14: the combination of Eyckmans and Folen further teaches a method of operating a sensor (Eyckmans, title, FMR driven by acoustic surface wave, abstract, ln 1-21, fig. 4), comprising:
applying a voltage to one of a pair of transducers (Eyckmans, an electric field used to generate a SAW is applied between distinct transducers with no shortcuts, para [0083], and Folen, interdigital input terminal 14 driven 70MHz or 210MHz signal, col 2, ln 41-46) arranged adjacent a piezoelectric element comprised of a piezoelectric material to cause the piezoelectric element to generate an acoustic wave (Eyckmans, piezoelectric material 110 as substrate in fig. 4, para 83, and Folen, SAW is generated and propagated along the piezoelectric substract 10 in fig. 1) that passes through a magnetostrictive element comprised of a magnetostrictive material (Eyckmans, magnet element 106, para 83; the magnet element 106 can be magneto-striction of the magnetic material 106, para [0089]; the magnetic material absorbing the SAW energy, para 77, and Folen, the SAW passed from the input 14 to the output 15 in fig. 1), wherein the acoustic wave is at a ferromagnetic resonance of the magnetostrictive element (Eyckmans, tuning working frequency of the SAW towards the ferromagnetic resonance frequency, and absorbing percentages of SAW energy, para 36, and Folen, the element 12 on the propagating path between the elements 14, 15 in fig. 1 and resonance behavior in figs. 2A/2B);
measuring a change in the acoustic wave after passing through the magnetostrictive element (Eyckmans, dynamically measuring the variation influenced by the ferromagnetic element and deriving variation of a characteristic of the ferromagnetic element by read-out value, para 27, and Folen, the input terminal being driven and the output transducer for measured for at least phase shift, col 2, ln 41-49) by measuring one of an output voltage, a change in impedance, or a reflection of the surface acoustic wave in the magnet (interdigital output terminal 15, outputting a voltage is inherency); and
determining a magnetic field experienced at the magnetostrictive element based upon the change in the acoustic wave (Eyckmans, dynamically measuring the variation influenced by the ferromagnetic element and deriving variation of a characteristic of the ferromagnetic element, para [0025]; including magnetization state, and phase difference between the input signal applied to the SAW generating means and an output signal obtained form said dynamic measurement of the characteristic parameter and to be derived and outputting a read-out value, para [0027]; absorption of SAW is measured as a preferred 25% or 50%, 75% and most preferably at least 99%, para [0023], i.e., compared in SAW energy inherently, and Folen, measuring phase shift and magnetic field in figs. 2A/2B).
Claim 18 has been analyzed and rejected according to claims 1, 14 above and the combination of Eckmans and Folen further teaches a bulk ferromagnetic acoustic resonance BAR device (Eckmans, title, FMR driven by acoustic surface wave, abstract, ln 1-21, fig. 4, and Folen, title, surface acoustic wave device in fig. 1, abstract, ln 2-6), comprising:
a piezoelectric element comprised of piezoelectric material (Eckmans, piezoelectric material comprised in a transport layer 104 in fig. 1, para [0076], and Folen, 10 as piezoelectric crystal with high acoustic Q such as lithium niobite LiNbO3, quartz, or spinel, col 1, ln 67-68);
a pair of electrodes arranged to activate the piezoelectric element to generate an acoustic wave (Eckmans, surface acoustic wave SAW generating means or IDTs 102s in fig. 1, para [0075]and Folen, 14 as interdigital input in fig. 1, and driving by oscilalator which generates a sine wave signal at 70MHz or 210MHz, col 2, ln 41-46);
a radio frequency voltage source electrically connected to the input transducer (Eckmans, an input signal applied to 102s in figs. 1-4, para 27; the working at frequencies higher than 1GHz, para 9-10, i.e., radio frequency of the input signal inherently and Folen, via the element 14 and driven by a signal 70MHz/210 MHz, col 2, ln 41-46, i.e., radio frequency);
a magnet comprised of a magnetostrictive material (Eckmans, ferromagnetic element or magnetostrictive 106 in fig. 1, para [0018] and Folen, 12 in fig. 1, col 1, ln 57-63) arranged adjacent the electrodes to receive the acoustic wave (Eckmans, and Folen, 12 adjacent to the element 14 in fig. 1), wherein the acoustic wave resonates at a ferromagnetic resonance of the magnetostrictive element (Eckmans, the element 12 placed between the input and the output 14, 15 and on the propagating path of the SAW wave, col 2, ln 14-22; resonating at z direction Hz in figs. 2A/2B); and
a readout circuit (Eckmans, a measurement terminal opposite to the input terminal, para 23 as output terminal in fig. 1, and Folen, the output terminal 15 for measuring the phase shift by using volt voltmeter, col 2, ln 46-49) to detect a change in the acoustic wave by detecting one of an output voltage, a change in impedance or a reflection of the acoustic wave in the magnet to determine a magnetic field (Eckmans, dynamically measuring the variation influenced by the ferromagnetic element and deriving variation of a characteristic of the ferromagnetic element, para 25; including magnetization state, and phase difference between the input signal applied to the SAW generating means and an output signal obtained form said dynamic measurement of the characteristic parameter and to be derived and outputting a read-out value, para 27; absorption of SAW is measured as a preferred 25% or 50%, 75% and most preferably at least 99%, para [0023], i.e., compared in SAW energy inherently, and Folen, measuring phase shift and magnetic field in figs. 2A/2B).
Claim 2: the combination of Eyckmans and Folen further teaches, according to claim 1 above, wherein the piezoelectric element comprises a piezoelectric substrate (Eyckmans, transport layer 104 as piezoelectric material arranged under the IDTs and ferromagnetic element 106, i.e., substrate, para [0076], and Folen, 10 as piezoelectric crystal in fig. 1 and the top is deposited with the magnetostrictive film in fig. 1).
Claim 4: the combination of Eyckmans and Folen further teaches, according to claim 1 above, wherein the ADFMR device further comprising a spacer residing on the magnetostrictive element (Eyckmans, e.g., barrier layer 204, etc., in fig. 15B, para [0100]).
Claim 5: the combination of Eyckmans and Folen further teaches, according to claim 1 above, wherein the ADFMR device further comprising an antiferromagnet residing on the magnetostrictive element (Eyckmans, anti-ferromagnetic layer is included in the stack to bias the component 208 in fig. 15b, para [0106]).
Claim 15: the combination of Eyckmans and Folen further teaches, according to claim 14 above, wherein applying the voltage to an input transducer comprises applying the voltage to one of the pair of transducers to generate a surface acoustic wave (Eyckmans, the SAW generating means 102 can be the IDT, para 85; an input signal applied to the SAW generating means or IDT 102 is voltage inherently, para 27 and Folen, the input and the output transducers as interdigital transducer IDT 14, 15 in fig. 1, col 1, ln 54-66), such that the wave passes through a magnetostrictive element to an output transducer of the pair (Eyckmans, Rayleigh waves of the SAW passing through the ferromagnetic materials, para 94 and Folen, the magnetostrictive material 12 placed on the propagation path of the SAW, col 1, ln 54-66);
measuring an output amplitude at the output transducer (Eyckmans, dynamically measuring the variation of a parameter influenced by the magnetostrictive element as ferromagnetic element, para 25, and output signal obtained from the measurement, para 27, and Folen, measuring the field via the output terminal, col 1, ln 54-66, col 2, ln 37-49 and measurement results in figs. 2A/2B);
Claim 16: the combination of Eyckmans and Folen further teaches, according to claim 15 above, wherein the one of the pair of interdigitated transducers generates the surface acoustic wave on a piezoelectric substrate (Eyckmans, element 110 as the substrate and consists of piezoelectric material through the SAW generating means 102 in fig. 4, para 83, and Folen, piezoelectric crystal 10 in fig. 1) upon which the pair of interdigitated transducers resides (Eyckmans, pairs of element 102 arranged on the top of the substrate 110 in fig. 4 and Folen, 14, 15 are on the element 10 in fig. 1).
Claim 17: the combination of Eyckmans and Folen further teaches, according to claim 14 above, wherein applying the voltage to one of the pair of transducers (applying the signal to the IDT 102 in fig. 2-3, para [0027] and Folen, the signal applied to the one of the IDT transducer pair 14, 15 in fig. 1 is inherently voltage due to IDT transducer) comprises applying a voltage to one of the pair of transducers arranged on opposite sides of a piezoelectric element (Eyckmans, the element 102 arranged on one side of the piezoelectric element 104 with respect to the magetostrictive element 106 in figs. 2-3 and Folen, the element 14 is above the element 10 in fig. 1), wherein the magnetostrictive element resides adjacent one of the transducers (Eyckmans, the magnetostrictive element 106 on the adjacent to the element 102 through the piezoelectric element 106 in figs. 2-3 and the magnetostrictive film 12 is adjacent to the IDT transducer 14, 15 in fig. 1 and Folen, 12 is adjacent to elements 14, 15 in fig. 1).
Claim 20: the combination Eyckmans and Folen further teaches, according to claim 18 above, wherein the device comprises a high-tone bulk acoustic resonator (Folen, magneto-elastic coupling arising from the magnetostriction of the film 12, and DC current can be bias field and used to vary the phase and group velocity of the SAW, col 2, ln 14-22).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above) and Shibayama et al (“Optimum Cut for Rotated Y-Cut LiNbO3 Crystal Used as the Substrate of Acoustic-Surface-Wave Filters”, Proc. Of The IEEE, Vol. 64, No. 5, May 1976, p.595-598).
Claim 3: the combination of Eyckmans and Folen teaches all the elements of claim 3, according to claim 2 above, including the piezoelectric substrate (the discussion in claim 1 above), except wherein the piezoelectric substrate comprises a Y-cut lithium niobate substrate.
Shibayama teaches an analogous field of endeavor by disclosing a device for propagating a SAW (title and abstract, ln 1-6 and fig. 2) and wherein a piezoelectric substract comprises a Y-cut lithium niobate substrate is disclosed (Y-cut X-propagating crystalline lithium niobate plates, p.595, col 1, section INTRODUCTION) for benefits of achieving a performance improvement (superiority in electro-mechanical coupling to Rayleigh waves and low beam steering compared with other cuts and further improvement by suppressing spurious component and frequency transmission characteristic, p.595, col 1-2, section INTRODUCTION). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the piezoelectric substrate and wherein the piezoelectric substrate comprises the Y-cut lithium niobate substrate, as taught by Shibayama, to the piezoelectric substrate in the ADFMR device, as taught by the combination of Eyckmans and Folen, for the benefits discussed above.

Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), Takeuchi et al (US 20070252593 A1, hereinafter Takeuchi), and Li (US 6279406 B1, hereinafter Li).
Claim 8: the combination of Eyckmans and Folen teaches all the elements of claim 8, according to claim 1 above, including a substrate (Eyckmans, the substrate 108 in fig. 1 and Folen, substrate 10 in fig. 1), the first and the second transducers of the pair of transducers (Eyckmans, one of the 102 in fig. 1 and Folen, input and output terminals, 14, 15 in fig. 1), the piezoelectric element (Eyckmans, 104 in fig. 1, and Folen, element 10 in fig. 1), the magnetostrictive element (Eyckmans, 106 in fig. 1, and Folen, element 12 in fig. 1), except explicitly teaching wherein the substrate having a cavity, wherein:
a first of the transducers resides on the substrate and suspended at least partially over the cavity;
the piezoelectric element comprises two piezoelectric elements and a first piezoelectric element of the two piezoelectric elements resides on the first transducer;
the magnetostrictive element resides on the first piezoelectric component;
a second of the two piezoelectric elements resides of the magnetostrictive element; and
a second of the transducers resides on a second piezoelectric element of the two piezoelectric elements.
Takeuchi teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and fig. 5k) and wherein a substrate is disclosed (including element 32 in fig. 6k, the same as substrate in fig. 5a) and wherein the substrate having a cavity (a lower part of half uncontacted bottom contact 40 in fig. 5k; underneath the active ME structure is devoid of material to form a cantilever structure in fig. 5k) and wherein a first of (contact 40 in fig. 6k) the transducers (including a pair of electrodes including element 50 and 40 in fig. 6k) residing on the substrate (element 40  contacted in half to the substrate in fig. 5k) and suspended at least partially over the cavity (the half of the contact 40 with the cavity in fig. 5k) for benefits of achieving ultrasensitive to a magnet field in a cost-saving manner (para [0009], para [0023]-[0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the substrate having the cavity and wherein the first of the transducers residing on the substrate and suspended at least partially over the cavity, as taught by Takeuchi, to the substrate and the first transducer of the pair of transducers, as taught by the combination of Eyckmans and Folen, for the benefits discussed above.
However, the combination of Eyckmans, Folen, and Takeuchi does not explicitly teach wherein the piezoelectric element comprises two piezoelectric elements and a first piezoelectric element of the two piezoelectric elements resides on the first transducer;
the magnetostrictive element resides on the first piezoelectric component;
a second of the two piezoelectric elements resides of the magnetostrictive element; and
a second of the transducers resides on a second piezoelectric element of the two piezoelectric elements.
Li teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and fig. 5k) and wherein a piezoelectric element is disclosed to comprise two piezoelectric  elements (including two piezoelectric layers in fig. 1b) and a first piezoelectric element of the two piezoelectric elements resides on the first transducer (combined with fig. 2 and fig. 1b and thus, two electrodes on the two piezoelectric layers, similar to the fig. 1c combined with fig. 2); the magnetostrictive element resides on the first piezoelectric component (one of the two piezoelectric layer resides on the magnetostrictive layer in fig. 1b); a second of the two piezoelectric elements  resides of the magnetostrictive element (other piezoelectric layer is also resides on the same magnetostrictive layer in fig. 1b); and a second transducer of the pair of the transducers reside on a second piezoelectric elements of the two piezoelectric elements (fig. 1b, combined with fig. 2 and wherein in fig. 2, the two electrodes reside on the two magnetostrictive layers, respectively and similarly applied to fig. 1b, and thus, the two electrodes reside on the two piezoelectric layers at fig. 1b) for benefits of achieving an balance among a high sensitive characteristic, a simple design for low cost, and high flexible (col 1, ln 21-42, col 2, ln 29-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the piezoelectric element comprises two piezoelectric elements and the first piezoelectric element of the two piezoelectric elements resides on the first transducer; the magnetostrictive element resides on the first piezoelectric component; the second of the two piezoelectric elements resides of the magnetostrictive element; and the second of the transducers resides on the second piezoelectric element of the two piezoelectric elements, as taught by Li, to the piezoelectric element and the magnetostrictive element and the transducers in the ADFMR device, as taught by the combination of Eyckmans, Folen, and Takeuchi, for the benefits discussed above.
Claim 19 has been analyzed and rejected according to claims 18, 8 above and the combination of Eyckmans, Folen, and Takeuchi further teaches wherein the bulk acoustic resonance device comprises a film bulk acoustic resonance device (Folen, the resonance device to generate 70MHz or 210MHz input to the input terminal 14 in fig. 1, col 2, ln 41-47).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), Takeuchi (above).
Claim 9: the combination of Eyckmans and Folen teaches all the elements of claim 9, according to claim 1 above, including a substrate (e.g., 108 in fig. 1), except wherein the substrate having a cavity, wherein:
a first transducer of the pair of transducers residing on the substrate at least partially suspended over the cavity;
the piezoelectric element resides on the first transducer;
a second transducer of the pair of transducers residing on the piezoelectric element; and
the magnetostrictive element arranged adjacent one of the pair of transducers, on an opposite side of the transducer from the piezoelectric element.
Takeuchi teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and fig. 5k) and wherein a substrate is disclosed (including element 32 in fig. 6k, the same as substrate in fig. 5a) and wherein the substrate having a cavity (a lower part of half uncontacted bottom contact 40 in fig. 5k; underneath the active ME structure is devoid of material to form a cantilever structure in fig. 5k), wherein:
a first transducer (contact 40 in fig. 6k) of the pair of transducers (including a pair of electrodes including element 50 and 40 in fig. 6k) residing on the substrate (element 40  contacted in half to the substrate in fig. 5k) at least partially suspended over the cavity (the half of the contact 40 with the cavity in fig. 5k);
a piezoelectric element resides on the first transducer (piezoelectric film 36 on the upper surface of the contact 40 in fig. 5k, para [0065]);
a second transducer (including a top contact pad 52 in fig. 5k) of the pair of transducers residing on the piezoelectric element (through an insulation layer 50 or magnetorestrictive layer 38 on the top of the piezoelectric layer 36 in half in fig. 5k); and
a magnetostrictive element (element 38 as magnetostrictive material formed by depositing on the piezoelectric thin film in fig. 5k, para [0065]) arranged adjacent one of the pair of transducers (the element 38 adjacent to the top electrode 50 through a top contact 48 in fig. 5k), on an opposite side of the transducer from the piezoelectric element (the element 38 is other side of the piezoelectric film 36 with resect to the contact 40 in fig. 5k) for benefits of achieving ultrasensitive to a magnet field in a cost-saving manner (para [0009], para [0023]-[0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the substrate, the piezoelectric element, the pair of the transducers, and the magnetostrictive element, and wherein the substrate having the cavity, wherein:
the first transducer of the pair of transducers residing on the substrate at least partially suspended over the cavity;
the piezoelectric element resides on the first transducer;
the second transducer of the pair of transducers residing on the piezoelectric element; and
the magnetostrictive element arranged adjacent one of the pair of transducers, on the opposite side of the transducer from the piezoelectric element, as taught by Takeuchi, to the substrate, the piezoelectric element, the pair of transducers, and the magnetostrictive element in the ADFMR device, as taught by the combination of Eyckmans and Folen, for the benefits discussed above.

Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above) and Bhattacharjee et al (US 20150318838 A1, hereinafter Bhattacharjee).
Claim 10: the combination of Eyckmans and Folen teaches all the elements of claim10, according to claim 1 above, including a substrate, the pair of transducers, and the piezoelectric element (Eyckmans, 108 in fig. 1 and 110 in fig. 4 and 102 in figs. 1, 4, and piezoelectric element 104 in figs. 1-4 and Folen, element 10 in fig. 1), except a first transducer of the pair of transducers on the substrate; the piezoelectric element residing on the first transducer; and a second transducer of the pair of transducers residing on the piezoelectric element.
Bhattacharjee teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-12) and a substrate is disclosed to have a cavity (the combination of a substrate 12 with the number of anchors 14 to form a space under an element 34 in fig. 8) wherein a first transducer of the pair of transducers (an electrode 28 included in an inter-digital transducer 26, paired to a third electrode 38 over a surface of the second piezoelectric thin-film layer 24 in fig. 8, para [0043]); a piezoelectric element (the second piezoelectric thin-film layer 24 in fig. 8) residing on the first transducer (arranged on the top of the element 28 in fig. 8); and a second transducer of the pair of transducers (the electrode 38 in fig. 8) residing on the piezoelectric element (residing on the top of the second piezoelectric thin layer 24 in fig. 8), for benefits of achieving an improvement of performance by a high-Q and high accuracy, high stability and repeatability in a low loss, motional impedance, and a low temperature coefficient of frequency (para [0003]-[0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the substrate and the pair of the transducers and wherein the first transducer of the pair of transducers on the substrate; the piezoelectric element residing on the first transducer; and the second transducer of the pair of transducers residing on the piezoelectric element, as taught by Bhattacharjee, to a substrate, the pair of transducers, and the piezoelectric element in the ADFMR device, as taught by the combination of Eyckmans and Folen, for the benefits discussed above.
Claim 13: the combination of Eyckmans, Folen, and Bhattacharjee further teaches, according to claim 10 above, wherein the mangetostrictive element resides on a side of the substrate (Eyckmans, the element as the magnetostrictive element is located at the side of the substrate 108 in fig. 2) opposite the pair of the transducers (opposite side of the substrate 108 and located at the top of the piezoelectric element 104 in figs. 2-3) and the piezoelectric element (the piezoelectric element 104 at the other side of the substrate 108 in figs. 2-3).

Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), AAPA (Applicant Approved Prior Art, fig. 7 of the application).
Claim 10: the combination of Eyckmans and Folen teaches all the elements of claim10, according to claim 1 above, including a substrate (Eyckmans, 108 in fig. 1 and 110 in fig. 4 and Folen, element 10 in fig. 1), except a first transducer of the pair of transducers on the substrate; the piezoelectric element residing on the first transducer; and a second transducer of the pair of transducers residing on the piezoelectric element.
AAPA teaches an analogous field of endeavor by disclosing a device (fig. 7) and wherein the first of the transducers (44 as a first transducer, and a pair of the electrodes 44, 46 in fig. 7, para 26), on the substrate (substrate 42 in fig. 7); a piezoelectric element (PZT 48 in fig. 7) residing on the first transducer (arranged on the top of the element 44 in fig. 7); and a second transducer of the pair of transducers (element 46 in fig. 7) residing on the piezoelectric element (the element of 46 is on the top of the PZT 48 in fig. 7), for benefits of achieving an amplified acoustic wave strength with a simple and small structure (para 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first transducer of the pair of transducers on the substrate; the piezoelectric element residing on the first transducer; and the second transducer of the pair of transducers residing on the piezoelectric element, as taught by AAPA, to the substrate in the ADFMR device, as taught by the combination of Eyckmans and Folen, for the benefits discussed above.
Claim 13: the combination of Eyckmans, Folen, and AAPA further teaches, according to claim 10 above, wherein the mangetostrictive element resides on a side of the substrate (Eyckmans, the element as the magnetostrictive element is located at the side of the substrate 108 in fig. 2) opposite the pair of the transducers (opposite side of the substrate 108 and located at the top of the piezoelectric element 104 in figs. 2-3) and the piezoelectric element (the piezoelectric element 104 at the other side of the substrate 108 in figs. 2-3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), AAPA (above) and Li (above).
Claim 11: the combination of Eyckmans, Folen, and AAPA teaches all the elements of claim 11, according to claim 10 above, including the piezoelectric element (Eyckmans, piezoelectric element 104 in figs. 1-3 and AAPA, the PZT 48 in fig. 7), except wherein the piezoelectric element comprises two piezoelectric elements and the magnetostrictive element resides between the two piezoelectric elements.
Li teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and fig. 5k) and wherein a piezoelectric element is disclosed to comprise two piezoelectric  elements (including two piezoelectric layers in fig. 1b) and a magnetostrictive element (meganetostrictive layer in fig. 1b) resides between the two piezoelectric elements (located between the piezoelectric layer in fig. 1b) for benefits of achieving an balance among a high sensitive characteristic, a simple design for low cost, and high flexible (col 1, ln 21-42, col 2, ln 29-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the piezoelectric element and magnetostrictive element and wherein the piezoelectric element comprises the two piezoelectric elements and the magnetostrictive element resides between the two piezoelectric elements, as taught by Li, to the piezoelectric element and the magnetostrictive element in the ADFMR device, as taught by the combination of Eyckmans, Folen, and AAPA, for the benefits discussed above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), Bhattacharjee (above) and Li (above).
Claim 11: the combination of Eyckmans, Folen, and Bhattacharjee teaches all the elements of claim 11, according to claim 10 above, including the piezoelectric element (Eyckmans, piezoelectric element 104 in figs. 1-3 and Bhattacharjee, the first and the second piezoelectric elements 22, 24 in fig. 1) and the piezoelectric element comprises two piezoelectric element (the first and the second piezoelectric elements 22, 24 in fig. 1) and a magnetostrictive element (functional layer 42 can be magnetostrictive material, para [0049]), except wherein the magnetostrictive element resides between the two piezoelectric elements.
Li teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and fig. 5k) and wherein a piezoelectric element is disclosed to comprise two piezoelectric  elements (including two piezoelectric layers in fig. 1b) and a magnetostrictive element (meganetostrictive layer in fig. 1b) resides between the two piezoelectric elements (located between the piezoelectric layer in fig. 1b) for benefits of achieving an balance among a high sensitive characteristic, a simple design for low cost, and high flexible (col 1, ln 21-42, col 2, ln 29-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the piezoelectric element and magnetostrictive element and wherein the piezoelectric element comprises the two piezoelectric elements and the magnetostrictive element resides between the two piezoelectric elements, as taught by Li, to the piezoelectric element and the magnetostrictive element in the ADFMR device, as taught by the combination of Eyckmans, Folen, and Bhattacharjee, for the benefits discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), AAPA (above) and Horng et al (US 6590751 B1, hereinafter Horng).
Claim 12: the combination of Eyckmans, Folen, and AAPA teaches all the elements of claim 11, according to claim 10 above, including the piezoelectric element (Eyckmans, piezoelectric element 104 in figs. 1-3 and AAPA, the PZT 48 in fig. 7) and the magnetostrictive element (Eyckmans, 106 in figs. 1-4), except an oxide pad which resides on the magnetostrictive element, and the second transducer resides on the oxide pad.
Horng teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-16 and fig. 1) and wherein an oxide pad is disclosed (a nickel oxide layer 14 in fig. 1) and wherein the oxide pad resides on a magnetostricvtive element (magnetoresistive element 16 in fig. 1) and a transducer resides on the oxide pad (seed 12 in fig. 1) for benefits of achieving an improvement of performance by enhancing magnetoresistive resistivity sensitivity with provided anisotropic magnetoresistive characteristic (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the oxide pad and wherein the oxide pad resides on the magnetostrictive element and the transducer resides on the oxide pad, as taught by Horng, to the magnetostrictive element and the second transducer of the pair of transducers in the ADFMR device, as taught by the combination of Eyckmans, Folen, and AAPA, for the benefits discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eyckmans (above) and in view of references Folen (above), Bhattacharjee (above) and Horng (above).
Claim 12: the combination of Eyckmans, Folen, and Bhattacharjee teaches all the elements of claim 11, according to claim 10 above, including the piezoelectric element (Eyckmans, piezoelectric element 104 in figs. 1-3 and Bhattacharjee, including the first and the second piezoelectric layer 22, 24 in fig. 12) and the magnetostrictive element (Eyckmans, 106 in figs. 1-4 and Bhattacharjee, element 42 as functional element that can be magnetostrictive material, para [0049]), except an oxide pad which resides on the magnetostrictive element, and the second transducer resides on the oxide pad.
Horng teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-16 and fig. 1) and wherein an oxide pad is disclosed (a nickel oxide layer 14 in fig. 1) and wherein the oxide pad resides on a magnetostricvtive element (magnetoresistive element 16 in fig. 1) and a transducer resides on the oxide pad (seed 12 in fig. 1) for benefits of achieving an improvement of performance by enhancing magnetoresistive resistivity sensitivity with provided anisotropic magnetoresistive characteristic (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the oxide pad and wherein the oxide pad resides on the magnetostrictive element and the transducer resides on the oxide pad, as taught by Horng, to the magnetostrictive element and the second transducer of the pair of transducers in the ADFMR device, as taught by the combination of Eyckmans, Folen, and Bhattacharjee, for the benefits discussed above.

Response to Arguments

Applicant's arguments filed on June 30, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 14, 18, a response is considered necessary for several of applicant’s arguments since reference(s) Eyckmans, Folen will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claims 1, 14, 18 under 35 USC §102(a)(1), as set forth in the Office Action, the Applicant argued: “Folen teaches a system in which a known magnetic field, where Applicant’s invention as claimed is sensing an unknown magnetic field. Applicant’s invention as claimed is measuring a change in the SAW based upon the magnetic field to determine the magnetic field. Folen operates at a low frequency region, where Applicant’s invention as claimed is directed to ferromagnetic resistance” and “Folen applies a known magnetic field and measure a phase change in the SAW, it does not detect an output voltage that indicates a change in the acoustic wave caused by the magnetostrictive element to determine the magnetic field”, as asserted in paragraphs 4-5 of page 8 and paragraph 1 of page 1 in Remarks filed on June 30, 2022.
In response to the argument above, the Office respectfully disagrees because (1) claim 1, similar to claim 14, 18, “determine a magnetic field experienced at the magnetostrictive element based upon the change in the acoustic wave (claim 14)” or “detect an output voltage that indicates a change in the acoustic wave caused by the magnetostrictive element to determine a magnetic field (claims 1, 18)” with no recitation of whether “magnetic field” is given or not, with no recitation of where “magnetic field” is located and what causes “change in the acoustic wave” as argued; (2) Folen teaches an improvement of a SAW device (Background of the Invention) by tuning the SAW device to achieve a variety of phase shifts of and velocities of the SAW (surface acoustic wave, fixed phase shift and constant velocity in the prior art before Folen) upon a provided magnetic field (via 16, 18, variable DC supply in fig. 1, col 1, ln 54-66), and therefore, the Folen’s SAW device experienced a change of the SAW (at least, phase and velocity of the SAW), which reflects a magnetic field change of the magnetostrictive film based on the strength of the applied magnetic field (figs. 2A/2B, with the activation voltage having 70MHz or 210MHz and applied via the interdigital transducer IDT 14, col 1, ln 54-66, because of IDT, it is inherently a voltage, other than a current), which is essentially consistent to the argued “a change in the acoustic wave caused by the magnetostrictive element to determine a magnetic field” and thus, the argument above is moot; and (3) technically, it is well-known in the art that a change in surface acoustic wave (SAW) in a SAW device occurred due to magnet property change or magnetic field change within the magnetrostrictive element such as absorbing the acoustic energy of the wave, etc., while a radio frequency signal applied to an input IDT and a magnetrostrictive element is arranged between the input IDT and an output IDT and therefore, the output signal from the output IDT inherently caught the change in the SAW and such change reflects magnetic field happening within the magnetrostrictive element and it is well-known in the art that such type of SAW device has been utilized to measure magnetic field as a magnetic field sensor (e.g., US 20160003924 A1, US 20040126620 A1, US 5456113 A). However, instant claims (claims 1, 14, 18) essentially and subjectively recite a well-known approach of a SAW device in applications of sensing magnetic field. It appears that claims as a whole are intended to recite a structure specialties (large cavities, high power drive, large sample volume for effectiveness, application specification, para 4, and some of dependent claims) and it would be expected to further amend claims with the disclosed structure specialties, other than subjective recitation of basic principle of how a SAW device works for sensing a magnetic field.
With respect to the rejection of claim 14, similar to claim 18, under 35 U.S.C. 112(a)(1), the Applicant further argued Folen does not teach “determining a magnetic field experienced at the magnetostrictive element based upon the change in the acoustic wave” because “Folen teaches applying a known electric wave, and does not determine a magnetic field”, as asserted in paragraphs 2-3 of page 9 in Remarks filed on June 30, 2022.
In response to the argument above, the Office further emphasized that Felon’s given  magnetic field (DC magnetic field applied via 16, 18 in fig. 1) is purported to alter phase and velocity of the SAW, i.e., changing the characteristic of the SAW, but not to cause the SAW and again, it is well-known in the art that a SAW in a SAW device is caused by the input radio signal with the piezoelectric element. Folen’s DC magnetic field applied is purported to alter properties of the SAW, such as phase shift and velocity as disclosed and discussed above and thus, the argument above is not persuasive.
With respect to the rejection of claim 18, similar to claim 1, under 35 U.S.C. 112(a)(1), the Applicant further argued Folen does not teach “determining a magnetic field experienced at the magnetostrictive element based upon the change in the acoustic wave” because “Folen teaches applying a known electric wave, and does not determine a magnetic field”, as asserted in paragraphs 2-3 of page 9 in Remarks filed on June 30, 2022.
In response to the argument above, the Office further respectfully disagrees and see the discussion above.
With respect to the rejection of claims 1, 14, 18 under 35 U.S.C. 103(a) over Eyckmans in view of Folen, the Applicant further argued “Eyckmans teaches detecting a change in the magnetostrictive element in response to the acoustic wave, not detecting a magnetic field by detecting changes in the acoustic wave … paragraphs 0016, 0018, 0021, among many others” and “Applicant’s invention as claimed detects a change in the acoustic wave caused by the magnetic field generated by the magnetostrictive element. Eyckmans does not”, as asserted in the last paragraph of page 9 and paragraph 1 of page 10 in Remarks filed on June 30, 2022.
In response to the argument above, the Office respectfully disagrees because claims recite “to determine a magnetic field” as recited in claim 1, 18 and “determining a magnetic field experienced at the magnetostrictive element …” as recited in claim 14, with no recitation of where and what the “magnetic field” is caused by and thus argument above is moot. It is well-known in the art that a SAW device (disclosed by Eyckmans, Folen) has inherently dealt with magnetic field, surface acoustic wave (SAW), magnetostrictive element, and their relationships of who is a cause and who is caused. At least, the application does not disclose which part the “magnetic field” is generated by and the application specification clearly discloses measuring or detecting magnetic field (USPGPub 20190385586 A1, para 22-24, and title: magnetic field sensor (not generator)) and it does not make any sense for a magnetic field sensor to generate and to measure the same. The Eyckmans’ paragraphs 0016, 0018, 0021 discloses the reading output of the SAW device is magnetis(z)ation state of the ferromagnetic element, the magnetisation state of the ferrormagnetic element is a magnetic property (or magnetic field) that can be switching behavior, coercivity, biasing, permeability, susceptibility, damping behavior or absorption behavior (para 23) which would be covered by the magnetic field.
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1, 14, 18 under 35 USC §102(a)(1) and 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of dependent claims 2-5, 8-13, 15-17, 19-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654